Title: Enclosure: Calculations Respecting a Loan, 29 September 1780
From: Mylius, Anthony
To: Adams, John


      
     Calculations Respecting a Loan
     
      When the Loan is of 3/millions Guilders than is the provision for negociating the Capital
      f
      2 pr. Ct.
     
     
      for the Undertakers to furnish the Capital
      "
      2 pr. Ct.
     
     
       brokerage
      "
      ½ pr. Ct.
     
     
       Expences of Stamp’d paper for the Bonds printing & protocollating the Same &ca.
      "
      ½ pr. Ct.
     
     
      
      f
      5 pr. Ct.
     
     
      And for the Yearly paying off of 10 pr. Ct. so as is Stipulated and which Should be prolonged or continued again for 10 Years for provision to the house of the Loan
      f
      1 pr. Ct.
     
     
        the Undertakers
      f
      1 pr. Ct.
     
     
         brokerage
      
      ¼ pr. Ct.
     
     
      
      2 ¼ pr. Ct.
     
     
      And in Case there might be more negociated than the prolongatie of 10 pr. Ct. than the expences of that greater part are as above
      
      5 pr. Ct.
     
    
   